MEMORANDUM **
In these consolidated appeals, Joseph Bryant Baugus appeals pro se from the district court’s order denying as untimely his motion for appointment of counsel and a hearing, and the district court’s subsequent order denying his motions to reconsider and to vacate its prior order. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Baugus contends that the district court erred by denying these motions. Although we agree that Baugus’s initial motion was timely, see 28 U.S.C. § 3202(d), we con-elude that any error was harmless in light of the district court’s subsequent correct ruling that Baugus was not entitled to appointment of counsel, see United States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir.1986), or to a hearing, see 28 U.S.C. § 3202(d).
We deny Baugus’s request to reassign the case to a different district court judge. See United States v. Hernandez, 109 F.3d 1450, 1453-54 (9th Cir.1997).
Baugus’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.